Exhibit 10.31

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of October 15,
2018 (the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited
liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”), and ACLARIS THERAPEUTICS,
INC., a Delaware corporation (“Parent”) with offices located at 640 Lee Road,
Suite 200, Wayne, PA 19087, Confluence Discovery Technologies, Inc., a Delaware
corporation with offices located at 4320 Forest Park Avenue, Suite 303, St.
Louis, MO 63108 (“CDT”) and ACLARIS LIFE SCIENCES, INC., a Delaware corporation
with offices located at 4320 Forest Park Avenue, Suite 303, St. Louis, MO 63108
(“ALS”) (Parent, CDT and ALS, individually and collectively, jointly and
severally, “Borrower”), provides the terms on which the Lenders shall lend to
Borrower and Borrower shall repay the Lenders.  The parties agree as follows:

1.            ACCOUNTING AND OTHER TERMS

1.1          Accounting terms not defined in this Agreement shall be construed
in accordance with GAAP.  Calculations and determinations must be made in
accordance with GAAP.  The term “financial statements” shall include the
accompanying notes and schedules.  Capitalized terms not otherwise defined in
this Agreement shall have the meanings set forth in Section 13.  All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein.  All
references to “Dollars” or “$” are United States Dollars, unless otherwise
noted.

2.            LOANS AND TERMS OF PAYMENT

2.1          Promise to Pay.  Borrower hereby unconditionally promises to pay
each Lender, the outstanding principal amount of all Term Loans advanced to
Borrower by such Lender and accrued and unpaid interest thereon and any other
amounts due hereunder as and when due in accordance with this Agreement.

2.2          Term Loans.

(a)          Availability.

(i)           Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, to make term loans to Borrower during the
First Draw Period in an aggregate amount of Thirty Million Dollars
($30,000,000.00) according to each Lender’s Term A Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term A Loan”, and collectively as the “Term A Loans”).  After repayment, no
Term A Loan may be re‑borrowed.

(ii)          Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate amount up to Thirty Five Million Dollars
($35,000,000.00) according to each Lender’s Term B Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”; each Term A Loan or
Term B Loan is hereinafter referred to singly as a “Term Loan” and the Term A
Loans and the Term B Loans are hereinafter referred to collectively as the “Term
Loans”).  After repayment, no Term B Loan may be re‑borrowed.

(b)          Repayment.   Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of the
Term Loan, and continuing on the Payment Date of each





1

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date.  Borrower agrees to pay, on the Funding Date of
the Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of the Term Loan and the first Payment Date
thereof.  Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive equal monthly
payments of principal, together with applicable interest, in arrears, to each
Lender, as calculated by Collateral Agent (which calculations shall be deemed
correct absent manifest error) based upon: (1) the amount of such Lender’s
Term Loan, (2) the effective rate of interest, as determined in Section 2.3(a),
and (3) a repayment schedule equal to twenty four (24) months.  All unpaid
principal and accrued and unpaid interest with respect to the Term Loan is due
and payable in full on the Maturity Date.  The Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).

(c)          Mandatory Prepayments.  If the Term Loans are accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to
Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other
Obligations that are due and payable, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts. Notwithstanding (but
without duplication with) the foregoing, on the Maturity Date, if the Final
Payment had not previously been paid in full in connection with the prepayment
of the Term Loans in full, Borrower shall pay to Collateral Agent, for payment
to each Lender in accordance with its respective Pro Rata Share, the Final
Payment in respect of the Term Loans.

(d)          Permitted Prepayment of Term Loans.

(i)           Borrower shall have the option to prepay all, but not less than
all, of the Term Loans advanced by the Lenders under this Agreement, provided
Borrower (i) provides written notice to Collateral Agent of its election to
prepay the Term Loans at least ten (10) days prior to such prepayment, and
(ii) pays to the Lenders on the date of such prepayment, payable to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of
(A) all outstanding principal of the Term Loans plus accrued and unpaid interest
thereon through the prepayment date, (B) the Final Payment, (C) the Prepayment
Fee, plus (D) all other Obligations that are due and payable, including Lenders’
Expenses and interest at the Default Rate with respect to any past due amounts.

(ii)          Notwithstanding anything herein to the contrary, Borrower shall
also have the option to prepay, once in any given three month period, part of
Term Loans advanced by the Lenders under this Agreement, provided Borrower (i)
provides written notice to Collateral Agent of its election to prepay the Term
Loans at least ten (10) days prior to such prepayment, (ii) prepays such part of
the Term Loans in an amount not less than Two Million Dollars ($2,000,000.00),
and (iii) pays to the Lenders on the date of such prepayment, payable to each
Lender in accordance with its respective Pro Rata Share, an amount equal to the
sum of (A) the portion of outstanding principal of such Term Loans plus all
accrued and unpaid interest thereon through the prepayment date, (B) the
applicable Final Payment, and (C) all other Obligations that are then due and
payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts, and (D) the applicable Prepayment Fee with
respect to the portion of such Term Loans being prepaid. For the purposes of
clarity, any partial prepayment shall be applied pro-rata to all outstanding
amounts under each Term Loan, and shall be applied pro-rata within each Term
Loan tranche to reduce amortization payments under Section 2.2(b) on a pro-rata
basis.  For the avoidance of doubt, Borrower may make one or more partial
prepayments prior to the Maturity Date.

2.3          Payment of Interest on the Credit Extensions.

(a)          Interest Rate.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loans shall accrue interest at a floating per annum
rate equal to the Basic Rate, determined by Collateral Agent from time to time,
which interest shall be payable monthly in arrears in accordance with Sections
2.2(b) and 2.3(e). Interest shall accrue on each Term Loan commencing on, and
including, the Funding Date of such Term Loan, and





2

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



shall accrue on the principal amount outstanding under such Term Loan through
and including the day on which such Term Loan is paid in full.

(b)          Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall accrue interest at a
floating per annum rate equal to the rate that is otherwise applicable thereto
plus five percentage points (5.00%) (the “Default Rate”).  Payment or acceptance
of the increased interest rate provided in this Section 2.3(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Collateral Agent.

(c)          360‑Day Year.  Interest shall be computed on the basis of a three
hundred sixty (360) day year, and the actual number of days elapsed.

(d)          Debit of Accounts.  Collateral Agent and each Lender may debit (or
ACH) any deposit accounts, maintained by Borrower or any of its Subsidiaries,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes the Lenders under the Loan Documents when
due.  Any such debits (or ACH activity) shall not constitute a set‑off.

(e)          Payments.  Except as otherwise expressly provided herein, all
payments by Borrower under the Loan Documents shall be made to the respective
Lender to which such payments are owed, at such Lender’s office in immediately
available funds on the date specified herein. Unless otherwise provided,
interest is payable monthly on the Payment Date of each month.  Payments of
principal and/or interest received after 2:00 p.m. Eastern time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment is due the next Business
Day and additional fees or interest, as applicable, shall continue to accrue
until paid. All payments to be made by Borrower hereunder or under any other
Loan Document, including payments of principal and interest, and all fees,
expenses, indemnities and reimbursements, shall be made without set‑off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

2.4          Secured Promissory Notes.  The Term Loans shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due.  Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note,  Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.

2.5          Fees.  Borrower shall pay to Collateral Agent:

(a)          Good Faith Deposit.  An amount of Fifty Thousand Dollars
($50,000.00) has been received by Collateral Agent as good faith deposit from
Borrower on or about August 21, 2018, which amount shall be applied towards the
Lender’s Expenses due on the Effective Date (it being agreed and understood that
Borrower shall remain responsible for all Lender’s Expenses in accordance with
Section 2.5(d) hereof) and the balance, if any, shall be applied towards other
payment Obligations of Borrower hereunder in accordance with the Collateral
Agent’s and Lenders’ discretion;





3

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(b)          Final Payment.  The Final Payment, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares;

(c)          Prepayment Fee.  The Prepayment Fee, when due hereunder, to be
shared between the Lenders in accordance with their respective Pro Rata Shares;

(d)          Lenders’ Expenses.  All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due;

(e)          Term A Loan Non-Utilization Fee.  A full earned non-utilization fee
equal to one percent (1.00%) of the amount of the Term A Loan not funded
hereunder (i.e., the difference between Thirty Million Dollars ($30,000,000.00)
and the amount of Term A Loan funded hereunder), which shall be due and payable
immediately upon the expiration or earlier termination of the First Draw Period
or prepayment of the entire outstanding amount of the Term Loans pursuant to
Section 2.2(d) of this Agreement, if upon such expiration, earlier termination
or prepayment of the entire outstanding amount of the Term Loans pursuant to
Section 2.2(d) of this Agreement the Borrower has not drawn the full amount of
the Term A Loan in accordance with the provisions hereof; and

(f)           Term B Loan Non-Utilization Fee.  A full earned non-utilization
fee equal to one percent (1.00%) of the amount of the Term B Loan not funded
hereunder (i.e., the difference between Thirty Five Million Dollars
($35,000,000.00) and the amount of Term B Loan funded hereunder), which shall be
due and payable immediately upon the expiration or earlier termination of the
Second Draw Period or prepayment of the entire outstanding amount of the Term
Loans pursuant to Section 2.2(d) of this Agreement, if upon such expiration,
earlier termination or prepayment of the entire outstanding amount of the Term
Loans pursuant to Section 2.2(d) of this Agreement the Borrower has not drawn
the full amount of the Term B Loan in accordance with the provisions hereof;
provided, however, the non-utilization fee set forth in this Section 2.5(f)
shall not become due and payable if the Second Draw Period does not commence.

2.6          Withholding.  Payments received by the Lenders from Borrower
hereunder will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any governmental authority
(including any interest, additions to tax or penalties applicable
thereto).  Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to the Lenders, Borrower hereby covenants and agrees that the amount
due from Borrower with respect to such payment or other sum payable hereunder
will be increased to the extent necessary to ensure that, after the making of
such required withholding or deduction, each Lender receives a net sum equal to
the sum which it would have received had no withholding or deduction been
required and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority.  Borrower will, upon request, furnish the
Lenders with proof reasonably satisfactory to the Lenders indicating that
Borrower has made such withholding payment; provided, however, that Borrower
need not make any withholding payment if the amount or validity of such
withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower.  The agreements and obligations of Borrower contained in this
Section 2.6 shall survive the termination of this Agreement.

3.            CONDITIONS OF LOANS AND EFFECTIVENESS OF THIS AGREEMENT

3.1          Conditions Precedent to the Effectiveness of this Agreement.  This
Agreement shall not be deemed to have become effective, unless on the Effective
Date, Collateral Agent and each Lender shall consent to or shall have received,
in form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:





4

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(a)          original Loan Agreement;

(b)          duly executed original Control Agreements with respect to any
Collateral Accounts maintained by Borrower or any of its Subsidiaries that are
required for Borrower’s compliance with the provisions of Section 6.6 hereof;

(c)          the good standing certificates of Borrower and its Subsidiaries
certified by the Secretary of State (or equivalent agency) of Borrower’s and
such Subsidiaries’ jurisdiction of organization or formation and each
jurisdiction in which Borrower and each Subsidiary is qualified to conduct
business and Operating Documents, each as of a date no earlier than thirty (30)
days prior to the Effective Date;

(d)          a completed Perfection Certificate for Borrower and each of its
Subsidiaries;

(e)          the Annual Projections, for the current calendar year;

(f)           duly executed original officer’s certificate for Borrower and each
Subsidiary that is a party to the Loan Documents, in a form acceptable to
Collateral Agent and the Lenders;

(g)          certified copies, dated as of date no earlier than thirty (30) days
prior to the Effective Date, of financing statement searches, as Collateral
Agent shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(h)          a duly executed legal opinion of counsel to Borrower dated as of
the Effective Date;

(i)           evidence satisfactory to Collateral Agent and the Lenders that the
insurance policies required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Collateral Agent, for the ratable
benefit of the Lenders; and

(j)           payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof

3.2          Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make a Term A Loan is subject to the condition precedent that
Collateral Agent and each Lender shall consent to or shall have received, in
form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:

(a)          original Loan Documents, each duly executed by Borrower and each
Subsidiary, as applicable to the extent not delivered (and not required to be
delivered) under Section 3.1;

(b)          duly executed original Secured Promissory Notes in favor of each
Lender according to its Term A Loan Commitment Percentage;

(c)          the certificate(s) for the Shares, together with Assignment(s)
Separate from Certificate, duly executed in blank;

(d)          the UK Share Pledge;

(e)          a landlord’s consent executed in favor of Collateral Agent in
respect of all of Borrower’s and each Subsidiaries’ leased locations that either
comprise the headquarters of Borrower or any Subsidiary or at





5

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



which either the books or records of Borrower or any Subsidiary are maintained
or where Collateral having a value in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00) is maintained;

(f)           a bailee waiver executed in favor of Collateral Agent in respect
of each third party bailee where Borrower or any Subsidiary maintains Collateral
having a value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00);
and

(g)          payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.3          Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

(a)          receipt by Collateral Agent of an executed Disbursement Letter in
the form of Exhibit B attached hereto;

(b)          the representations and warranties in Section 5 hereof shall be
true, accurate and complete in all material respects on the date of the
Disbursement Letter and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5 hereof are true,
accurate and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(c)          in such Lender’s sole and reasonable discretion, there has not been
any Material Adverse Change or any material adverse deviation by Borrower from
the Annual Projections of Borrower presented to and accepted by Collateral Agent
and each Lender;

(d)          to the extent not delivered at the Effective Date, duly executed
original Secured Promissory Notes, in number, form and content acceptable to
each Lender, and in favor of each Lender according to its Commitment Percentage,
with respect to each Credit Extension made by such Lender after the Effective
Date; and

(e)          payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.4          Covenant to Deliver.  Borrower agrees to deliver to Collateral
Agent and the Lenders each item required to be delivered to Collateral Agent
under this Agreement as a condition precedent to any Credit Extension.  Borrower
expressly agrees that a Credit Extension made prior to the receipt by Collateral
Agent or any Lender of any such item shall not constitute a waiver by Collateral
Agent or any Lender of Borrower’s obligation to deliver such item, and any such
Credit Extension in the absence of a required item shall be made in each
Lender’s sole discretion.

3.5          Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify the Lenders (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 noon Eastern time five (5) Business Days prior to the date the Term Loan
is to be made.  Together with any such electronic, facsimile or telephonic
notification, Borrower shall deliver to the Lenders by electronic mail or
facsimile a completed Disbursement Letter executed by a Responsible Officer or
his or her designee.  The Lenders may rely on any





6

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



telephone notice given by a person whom a Lender reasonably believes is a
Responsible Officer or designee.  On the Funding Date, each Lender shall credit
and/or transfer (as applicable) to the Designated Deposit Account, an amount
equal to its Term Loan Commitment.

4.            CREATION OF SECURITY INTEREST

4.1          Grant of Security Interest.  Borrower hereby grants Collateral
Agent, for the ratable benefit of the Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Collateral Agent, for the ratable benefit of the Lenders, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof. Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that are permitted by the terms of
this Agreement to have priority to Collateral Agent’s Lien.  If Borrower shall
acquire a commercial tort claim (as defined in the Code), Borrower, shall
promptly notify Collateral Agent in a writing signed by Borrower, after Borrower
becomes aware of such tort claim, as the case may be, of the general details
thereof (and further details as may be required by Collateral Agent) and grant
to Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.

4.2          Authorization to File Financing Statements.  Borrower hereby
authorizes Collateral Agent to file financing statements or take any other
action required to perfect Collateral Agent’s security interests in the
Collateral, without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Collateral Agent’s interest or rights under the Loan
Documents, including a notice that any disposition of the Collateral, except to
the extent permitted by the terms of this Agreement, by Borrower, or any other
Person, shall be deemed to violate the rights of Collateral Agent under the
Code.

4.3          Pledge of Collateral.  Borrower hereby pledges, assigns and grants
to Collateral Agent, for the ratable benefit of the Lenders, a security interest
in all the Shares, together with all proceeds and substitutions thereof, all
cash, stock and other moneys and property paid thereon, all rights to subscribe
for securities declared or granted in connection therewith, and all other cash
and noncash proceeds of the foregoing, as security for the performance of the
Obligations.  On the Effective Date, or, to the extent not certificated as of
the Effective Date, within twenty (20) days of the certification of any Shares,
the certificate or certificates for the Shares will be delivered to Collateral
Agent, accompanied by an instrument of assignment duly executed in blank by
Borrower.  To the extent required by the terms and conditions governing the
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares.  Upon
the occurrence and during the continuance of an Event of Default hereunder,
Collateral Agent may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares) into the name of Collateral
Agent and cause new (as applicable) certificates representing such securities to
be issued in the name of Collateral Agent or its transferee.  Borrower will
execute and deliver such documents, and take or cause to be taken such actions,
as Collateral Agent may reasonably request to perfect or continue the perfection
of Collateral Agent’s security interest in the Shares.  Unless an Event of
Default shall have occurred and be continuing, Borrower shall be entitled to
exercise any voting rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms.  All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.





7

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



5.            REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

5.1          Due Organization, Authorization: Power and Authority.  Borrower and
each of its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change.  In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary (each as updated from time to time, as
permitted hereunder, a “Perfection Certificate” and collectively, the
“Perfection Certificates”).  Borrower represents and warrants that (a) Borrower
and each of its Subsidiaries’ exact legal name is that which is indicated on its
respective Perfection Certificate and on the signature page of each Loan
Document to which it is a party; (b) Borrower and each of its Subsidiaries is an
organization of the type and is organized in the jurisdiction set forth on its
respective Perfection Certificate; (c) each Perfection Certificate accurately
sets forth each of Borrower’s and its Subsidiaries’ organizational
identification number or accurately states that Borrower or such Subsidiary has
none; (d) each Perfection Certificate accurately sets forth Borrower’s and each
of its Subsidiaries’ place of business, or, if more than one, its chief
executive office as well as Borrower’s and each of its Subsidiaries’ mailing
address (if different than its chief executive office); (e) Borrower and each of
its Subsidiaries (and each of its respective predecessors) have not, in the past
five (5) years, changed its jurisdiction of organization, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificates
pertaining to Borrower and each of its Subsidiaries, is accurate and complete in
all material respects (it being understood and agreed that Borrower and each of
its Subsidiaries may from time to time update certain information in the
Perfection Certificates (including the information set forth in clause
(d) above) after the Effective Date to the extent permitted by one or more
specific provisions in this Agreement); such updated Perfection Certificates
subject to the review and approval of Collateral Agent.  If Borrower or any of
its Subsidiaries is not now a Registered Organization but later becomes one,
Borrower shall notify Collateral Agent of such occurrence and provide Collateral
Agent with such Person’s organizational identification number within five (5)
Business Days of receiving such organizational identification number.

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound.  Neither Borrower nor any of its Subsidiaries is in
default under any agreement to which it is a party or by which it or any of its
assets is bound in which such default could reasonably be expected to have a
Material Adverse Change.

5.2          Collateral.

(a)          Borrower and each its Subsidiaries have good title to, have rights
in, and the power to transfer each item of the Collateral upon which it purports
to grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Subsidiaries have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith (as the same may be updated from time to
time, provided that any such updates shall





8

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



be in form and substance acceptable to Collateral Agent and each Lender, in its
sole discretion) with respect of which Borrower or such Subsidiary has given
Collateral Agent notice and taken such actions as are necessary to give
Collateral Agent a perfected security interest therein. The Accounts are bona
fide, existing obligations of the Account Debtors.

(b)          On the Effective Date, and except as disclosed on the Perfection
Certificate (i) the Collateral is not in the possession of any third party
bailee (such as a warehouse), and (ii) no such third party bailee possesses
components of the Collateral in excess of Two Hundred Fifty Thousand Dollars
($250,000.00).  None of the components of the Collateral shall be maintained at
locations other than as disclosed in the Perfection Certificates on the
Effective Date or as permitted pursuant to Section 6.11.

(c)          All Inventory is in all material respects of good and marketable
quality, free from material defects.

(d)          Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens.  Except as noted on the Perfection
Certificates, neither Borrower nor any of its Subsidiaries is a party to, nor is
bound by, any material license or other material agreement with respect to which
Borrower or such Subsidiary is the licensee that (i) prohibits or otherwise
restricts Borrower or its Subsidiaries from granting a security interest in
Borrower’s or such Subsidiaries’ interest in such material license or material
agreement or any other property, or (ii) for which a default under or
termination of could interfere with Collateral Agent’s or any Lender’s right to
sell any Collateral.  Borrower shall provide written notice to Collateral Agent
and each Lender within ten (10) Business Days of Borrower or any of its
Subsidiaries entering into or becoming bound by any license or agreement with
respect to which Borrower or any Subsidiary is the licensee (other than
over‑the‑counter software that is commercially available to the public).

5.3          Litigation.  Except as disclosed (i) on the Perfection
Certificates, or (ii) in accordance with Section 6.9 hereof, there are no
actions, suits, investigations, or proceedings pending or, to the knowledge of
the Responsible Officers, threatened in writing by or against Borrower or any of
its Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000.00).

5.4          No Material Deterioration in Financial Condition; Financial
Statements.  All consolidated financial statements for Borrower and its
Subsidiaries, delivered to Collateral Agent fairly present, in conformity with
GAAP, in all material respects the consolidated financial condition of Borrower
and its Subsidiaries, and the consolidated results of operations of Borrower and
its Subsidiaries as of the dates and for the periods presented.  Lender
understands that interim financial statements may not be audited and may be
subject to normal year-end adjustments and the absence of footnotes; provided,
however, that such adjustments shall not be material and in the case of revenues
and cash balances such adjustments shall not be in excess of de minimis
amounts.  There has not been any material deterioration in the consolidated
financial condition of Borrower and its Subsidiaries since the date of the most
recent financial statements submitted to any Lender.

5.5          Solvency.  Borrower is Solvent and Borrower and its Subsidiaries,
on a consolidated basis, are Solvent.

5.6          Regulatory Compliance.  Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Neither Borrower nor any of its Subsidiaries is engaged as one of its
important activities in extending credit for margin stock (under Regulations X,
T and U of the Federal Reserve Board of Governors).  Borrower and each of its
Subsidiaries has complied in all material respects with the Federal Fair Labor
Standards Act.  Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005.  Neither Borrower nor any of its Subsidiaries has violated
any laws, ordinances or rules, the





9

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



violation of which could reasonably be expected to have a Material Adverse
Change.  Neither Borrower’s nor any of its Subsidiaries’ properties or assets
has been used by Borrower or such Subsidiary or, to Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with applicable
laws.  Borrower and each of its Subsidiaries has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.

5.7          Investments.  Neither Borrower nor any of its Subsidiaries owns any
stock, shares, partnership interests or other equity securities except for
Permitted Investments.

5.8          Tax Returns and Payments; Pension Contributions.  Borrower and each
of its Subsidiaries has timely filed all required tax returns and reports, and
Borrower and each of its Subsidiaries, has timely paid all foreign, federal,
state, and material local taxes, assessments, deposits and contributions (i.e.
local taxes, assessments, deposits and contributions in an aggregate amount of
$50,000 or more) owed by Borrower and such Subsidiaries, in all jurisdictions in
which Borrower or any such Subsidiary is subject to taxes, including the United
States, unless such taxes are being contested in accordance with the following
sentence.  Borrower and each of its Subsidiaries, may defer payment of any
contested taxes, provided that Borrower or such Subsidiary, (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Collateral Agent in writing of
the commencement of, and any material development in, the proceedings, and
(c) posts bonds or takes any other steps required to prevent the Governmental
Authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien.”  Neither Borrower nor any of
its Subsidiaries is aware of any claims or adjustments proposed for any of
Borrower’s or such Subsidiaries’, prior tax years which could result in
additional taxes becoming due and payable by Borrower or its
Subsidiaries.  Borrower and each of its Subsidiaries have paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and neither Borrower nor any of its
Subsidiaries have, withdrawn from participation in, and have not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower or its Subsidiaries, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
Governmental Authority.

5.9          Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements in accordance with the provisions of this Agreement, and not for
personal, family, household or agricultural purposes.

5.10        Shares.  Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non‑assessable.  To Borrower’s
knowledge, the Shares are not the subject of any present or threatened in
writing suit, action, arbitration, administrative or other proceeding, and
Borrower knows of no reasonable grounds for the institution of any such
proceedings.





10

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



5.11        Full Disclosure.  No written representation, warranty or other
statement of Borrower or any of its Subsidiaries in any certificate or written
statement given to Collateral Agent or any Lender, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Collateral Agent or
any Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.12        Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

6.            AFFIRMATIVE COVENANTS

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

6.1          Government Compliance.

(a)          Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of organization and maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Change.  Comply with all laws,
ordinances and regulations to which Borrower or any of its Subsidiaries is
subject, the noncompliance with which could reasonably be expected to have a
Material Adverse Change.  Notwithstanding anything herein to the contrary,
Parent shall be permitted to dissolve Aclaris Life Sciences, Inc. (the
“Permitted Dissolution”); provided, however, in connection with the Permitted
Dissolution, (i) the parties shall enter into an amendment hereto, in such form
and substance as are acceptable to Collateral Agent and Lenders in their
discretion to remove ALS as a Borrower from the Loan Documents and the Parent
shall cause all assets of ALS, after payment of reasonable costs in connection
with the Permitted Dissolution, to be transferred to another Borrower and (ii)
CDT will become a directly wholly owned Subsidiary of Parent.

(b)          Obtain and keep in full force and effect, all of the material
Governmental Approvals necessary for the performance by Borrower and its
Subsidiaries of their respective businesses and obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, in all of the Collateral.  Borrower shall
promptly provide copies to Collateral Agent of any material Governmental
Approvals obtained by Borrower or any of its Subsidiaries.

6.2          Financial Statements, Reports, Certificates.

(a)          Deliver to each Lender:

(i)           as soon as available, but no later than thirty (30) days after the
last day of each month, a company prepared consolidated balance sheet, income
statement and cash flow statement covering the consolidated operations of Parent
and its Subsidiaries, on a consolidated basis, for such month certified by a
Responsible Officer and in a form reasonably acceptable to Collateral Agent;

(ii)          as soon as available, but no later than one hundred twenty (120)
days after the last day of Parent’s fiscal year or within five (5) Business Days
of filing with the SEC, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Collateral Agent in its reasonable discretion; provided that such
unqualified opinion may include a going concern explanatory paragraph;





11

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(iii)         as soon as available after approval thereof by Parent’s Board of
Directors, but no later than sixty (60) days after the last day of each of
Parent’s fiscal years, Parent’s annual financial projections for the entire
current fiscal year as approved by Parent’s Board of Directors, which such
annual financial projections shall be set forth in a quarter‑by‑quarter format
(such annual financial projections as originally delivered to Collateral Agent
and the Lenders are referred to herein as the “Annual Projections”; provided
that, any revisions of the Annual Projections approved by Parent’s Board of
Directors shall be delivered to Collateral Agent and the Lenders no later than
seven (7) Business Days after such approval);

(iv)         within five (5) Business Days of delivery, copies of all material
written statements, reports and notices made generally available to Parent’s
security holders or holders of Subordinated Debt;

(v)          within five (5) Business Days of filing, all reports on Form 10‑K,
10‑Q and 8‑K filed with the Securities and Exchange Commission,

(vi)         prompt notice of any amendments or other changes to the Operating
Documents of Borrower or any of its Subsidiaries, together with any copies
reflecting such amendments or changes with respect thereto;

(vii)        prompt notice of any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;

(viii)       as soon as available, but no later than thirty (30) days after the
last day of each month, copies of the month‑end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s), and

(ix)         other information as reasonably requested by Collateral Agent or
any Lender.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.

(b)          Concurrently with the delivery of the financial statements
specified in Section 6.2(a)(i) above but no later than thirty (30) days after
the last day of each month, deliver to each Lender, a duly completed Compliance
Certificate signed by a Responsible Officer.

(c)          Keep proper books of record and account in accordance with GAAP in
all material respects, in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and
activities.  Borrower shall, and shall cause each of its Subsidiaries to, allow,
at the sole cost of Borrower, Collateral Agent or any Lender, during regular
business hours upon reasonable prior notice (provided that no notice shall be
required when an Event of Default has occurred and is continuing), to visit and
inspect any of its properties, to examine and make abstracts or copies from any
of its books and records, and to conduct a collateral audit and analysis of its
operations and the Collateral.  Such audits shall be conducted no more often
than twice every year unless (and more frequently if) an Event of Default has
occurred and is continuing.

6.3          Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower,
or any of its Subsidiaries, and their respective Account Debtors, shall follow
Borrower’s, or such Subsidiary’s practices that exist at the Effective Date or
that may be implemented in the reasonable judgment of management.  Borrower must
promptly notify Collateral Agent and the





12

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Lenders of all returns, recoveries, disputes and claims that involve more than
Two Hundred Fifty Thousand Dollars ($250,000.00) individually or in the
aggregate in any calendar year.

6.4          Taxes; Pensions.  Timely file and require each of its Subsidiaries
to timely file, all required tax returns and reports or extensions therefor
(which are timely filed and accepted and approved by the applicable Governmental
Authority) and timely pay, and require each of its Subsidiaries to timely file,
all foreign, federal, state, and local taxes, assessments, deposits and
contributions owed by Borrower or its Subsidiaries, except for deferred payment
of any taxes contested pursuant to the terms of Section 5.8 hereof, and shall
deliver to Lenders, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with the terms of such
plans.

6.5          Insurance.  Keep Borrower’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
and its Subsidiaries’ industry and location and as Collateral Agent may
reasonably request.  Insurance policies shall be in a form, with companies, and
in amounts that are reasonably satisfactory to Collateral Agent and
Lenders.  All property policies shall have a lender’s loss payable endorsement
showing Collateral Agent as lender loss payee and waive subrogation against
Collateral Agent, and all liability policies shall show, or have endorsements
showing, Collateral Agent, as additional insured.  The Collateral Agent shall be
named as lender loss payee and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Collateral Agent,
that it will give the Collateral Agent thirty (30) days (ten (10) days for
nonpayment of premium) prior written notice before any such policy or policies
shall be canceled.  At Collateral Agent’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments.  Proceeds
payable under any policy shall, at Collateral Agent’s option, be payable to
Collateral Agent, for the ratable benefit of the Lenders, on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Five Hundred Thousand Dollars
($500,000.00) with respect to any loss, but not exceeding Five Hundred Thousand
Dollars ($500,000.00), in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Collateral Agent has been granted a first priority
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Collateral Agent, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  If Borrower or any of
its Subsidiaries fails to obtain insurance as required under this Section 6.5 or
to pay any amount or furnish any required proof of payment to third persons,
Collateral Agent and/or any Lender may make, at Borrower’s expense, all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Collateral Agent or such Lender deems
prudent.

6.6          Operating Accounts.

(a)          Maintain all of Borrower’s and each Subsidiary’s Collateral
Accounts in accounts which are subject to a Control Agreement in favor of
Collateral Agent other than Excluded Accounts.

(b)          Borrower shall provide Collateral Agent five (5) Business Days’
prior written notice before Borrower or any Subsidiary establishes any
Collateral Account.  In addition, for each Collateral Account (other than
Excluded Accounts) that Borrower or any Loan Party, at any time maintains,
Borrower or such Loan Party shall cause the applicable bank or financial
institution at or with which such Collateral Account is maintained to execute
and deliver a Control Agreement or other appropriate instrument with respect to
such Collateral Account to perfect Collateral Agent’s Lien in such Collateral
Account in accordance with the terms hereunder prior to the establishment of
such Collateral Account, which Control Agreement may not be terminated without
prior written consent of Collateral Agent.  The provisions of the previous
sentence shall not apply to Excluded Accounts.





13

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(c)          Borrower shall not maintain any Collateral Accounts except
Collateral Accounts maintained in accordance with Sections 6.6(a) and (b).

6.7          Protection of Intellectual Property Rights.  Borrower and each of
its Subsidiaries shall: (a) use commercially reasonable efforts to protect,
defend and maintain the validity and enforceability of its Intellectual Property
that is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
prior written consent.

6.8          Litigation Cooperation.  Commencing on the Effective Date and
continuing through the termination of this Agreement, make available to
Collateral Agent and the Lenders, without expense to Collateral Agent or the
Lenders, Borrower and each of Borrower’s officers, employees and agents and
Borrower’s Books, to the extent that Collateral Agent or any Lender may
reasonably deem them necessary to prosecute or defend any third‑party suit or
proceeding instituted by or against Collateral Agent or any Lender with respect
to any Collateral or relating to Borrower.

6.9          Notices of Litigation and Default.  Borrower will give prompt
written notice to Collateral Agent and the Lenders of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower or
any of its Subsidiaries, which could reasonably be expected to result in damages
or costs to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand
Dollars ($250,000.00) or more or which could reasonably be expected to have a
Material Adverse Change.  Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within five (5)
Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

6.10        Financial Covenant. Parent shall achieve the following:

(a)          As tested on [***], consolidated revenues for Parent and its
Subsidiaries from the sale of the products of Parent and its Subsidiaries on a
consolidated basis [***];

(b)          As tested on [***], consolidated revenues for Parent and its
Subsidiaries from the sale of the products of Parent and its Subsidiaries on a
consolidated basis [***]; and

(c)          As tested on [***], consolidated revenues for Parent and its
Subsidiaries from the sale of products of Parent and its Subsidiaries on a
consolidated basis [***].

6.11        Landlord Waivers; Bailee Waivers.  In the event that Borrower or any
of its Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary will first
receive the written consent of Collateral Agent and, in the event that the new
location is the chief executive office of the Borrower or a Loan Party or the
Collateral at any such new location is valued in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate, such bailee or landlord, as
applicable, must execute and deliver a bailee waiver or landlord waiver, as
applicable, in form and substance reasonably satisfactory to Collateral Agent
prior to the addition of any new offices or business locations, or any such
storage with or delivery to any such bailee, as the case may be.

6.12        Creation/Acquisition of Subsidiaries.  In the event Borrower, or any
of its Subsidiaries creates or acquires any Subsidiary, Borrower shall provide
prior written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral





14

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Agent or any Lender to cause each such Subsidiary to become a co‑Borrower
hereunder or to guarantee the Obligations of Borrower under the Loan Documents
and, in each case, grant a continuing pledge and security interest in and to the
assets of such Subsidiary (substantially as described on Exhibit A hereto); and
Borrower (or its Subsidiary, as applicable) shall grant and pledge to Collateral
Agent, for the ratable benefit of the Lenders, a perfected security interest in
the Shares; provided, however, that solely in the circumstance in which Borrower
or any Subsidiary creates or acquires a Foreign Subsidiary in an acquisition
permitted by Section 7.7 hereof or otherwise approved by the Required Lenders,
(i) such Foreign Subsidiary shall not be required to guarantee the Obligations
of Borrower under the Loan Documents and grant a continuing pledge and security
interest in and to the assets of such Foreign Subsidiary, and (ii) Borrower
shall not be required to grant and pledge to Collateral Agent, for the ratable
benefit of Lenders, a perfected security interest in more than sixty‑five
percent (65%) of the Shares of such Foreign Subsidiary, if Borrower demonstrates
to the reasonable satisfaction of Collateral Agent that such Foreign Subsidiary
providing such guarantee or pledge and security interest (other than as a
co-Borrower) or Borrower providing a perfected security interest in more than
sixty‑five percent (65%) of the Shares would create a present and existing
adverse tax consequence to Borrower under the U.S. Internal Revenue Code.

6.13        Further Assurances.

(a)          Execute any further instruments and take further action as
Collateral Agent or any Lender reasonably requests to perfect or continue
Collateral Agent’s Lien in the Collateral or to effect the purposes of this
Agreement.

(b)          Deliver to Collateral Agent and Lenders, within five (5) Business
Days after the same are sent or received, copies of all material correspondence,
reports, documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise could
reasonably be expected to have a Material Adverse Change.

7.            NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

7.1          Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn out, surplus or
obsolete Equipment; (c) in connection with Permitted Liens, Permitted
Investments and Permitted Licenses; (d) from any Subsidiary of Borrower to
Borrower or between Borrowers; (e) consisting of payment of reasonable expenses
in connection with the Permitted Dissolution, and (h) of property (other than
Intellectual Property) having a book value not exceeding exceed Five Hundred
Thousand Dollars ($500,000.00) in the aggregate during any fiscal year.

7.2          Changes in Business, Management, Ownership, or Business Locations.
 (a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve other than the Permitted
Dissolution; or (c) (i) any Key Person shall cease to be actively engaged in the
management of Borrower unless written notice thereof is provided to Collateral
Agent within five (5) days after the relevant SEC filing of such change, or
(ii) enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than forty nine percent (49%) of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital investors so long as Borrower identifies to Collateral Agent the
venture capital investors prior to the closing of the transaction).  Borrower
shall not, without at least thirty (30) days’ prior written notice to Collateral
Agent: (A) add any new offices or business locations, including warehouses
(unless such new offices or business locations (i) contain less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in assets or property of





15

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Borrower; and (ii) are not Borrower’s or any Loan Party’s chief executive
office); (B) change its jurisdiction of organization, (C) change its
organizational structure or type, (D) change its legal name, or (E) change any
organizational number (if any) assigned by its jurisdiction of organization.

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person other than pursuant to a
Permitted Investment. A Subsidiary may merge or consolidate into another
Subsidiary (provided such surviving Subsidiary is a “co‑Borrower” hereunder or
has provided a secured Guaranty of Borrower’s Obligations hereunder) or with (or
into) Borrower provided Borrower is the surviving legal entity, and as long as
no Event of Default is occurring prior thereto or arises as a result
therefrom.  Without limiting the foregoing, Borrower shall not, without
Collateral Agent’s prior written consent, enter into any binding contractual
arrangement with any Person to attempt to facilitate a merger or acquisition of
Borrower, unless (i) no Event of Default exists when such agreement is entered
into by Borrower, (ii) such agreement does not give such Person the right to
claim any fees, payments or damages from Borrower in excess of Five Hundred
Thousand Dollars ($500,000.00)  as a result of any failure to proceed with or
close such merger or acquisition and (iii) Borrower notifies Collateral Agent in
advance of entering into such an agreement.

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

7.5          Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein (except for Permitted Liens that are
permitted by the terms of this Agreement to have priority over Collateral
Agent’s Lien), or enter into any agreement, document, instrument or other
arrangement (except with or in favor of Collateral Agent, for the ratable
benefit of the Lenders) with any Person which directly or indirectly prohibits
or has the effect of prohibiting Borrower, or any of its Subsidiaries, from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or such Subsidiary’s Intellectual Property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.

7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.6 hereof.

7.7          Distributions; Investments. (a) Pay any dividends (other than
dividends payable solely in capital stock) or make any distribution or payment
in respect of or redeem, retire or purchase any capital stock except that
Borrower or any Subsidiary may (i) repurchase the stock of current or former
employees, officers, directors or consultants, (ii) repurchase the stock of
current or former employees, officers, directors or consultants pursuant to
stock repurchase agreements by the cancellation of indebtedness owed by such
former employees regardless of whether an Event of Default exists, (iii)
purchase for value of any rights distributed in connection with any stockholder
rights plan, (iv) purchases of capital stock or options to acquire such capital
stock with the proceeds received from a substantially concurrent issuance of
capital stock or convertible securities; (v) purchases of capital stock pledged
as collateral for loans to employees, officers or directors; (vi) purchases of
capital stock in connection with (x) the exercise of stock options or stock
appreciation rights or (y) the satisfaction of withholding tax obligations; in
each case, by way of cashless (or, “net”) exercise; (vii) cash payments in lieu
of the issuance of fractional shares upon conversion of convertible securities;
and (viii) repurchases of stock pursuant to rights of first refusal in
Borrowers’ bylaws; so long as such repurchases and purchasers (described in (i)
through (viii)) do not exceed Two Hundred Fifty Thousand Dollars ($250,000.00)
in the aggregate per fiscal year; or (b) directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so.

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower or any
of its Subsidiaries, except for (a) transactions that are in the ordinary course
of Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less





16

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



favorable to Borrower or such Subsidiary than would be obtained in an arm’s
length transaction with a non‑affiliated Person, (b) Subordinated Debt or equity
investments by Borrower’s investors in Borrower or its Subsidiaries, (c) any
transaction expressly allowed under Section 7.1, (d) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of Borrower or any Subsidiary, in each case, entered into in the
ordinary course of business in accordance with Borrower’s Annual Projections and
corporate governance practices, (e) loans and advances otherwise explicitly
permitted hereunder to be made to the applicable Affiliate, (f) intercompany
services agreement between Borrowers, and (g) transactions disclosed in the
Borrower’s Perfection Certificates on the Effective Date (and without any
amendments to the terms of such transactions which amendments would constitute
such incremental or new transactions as would require consent of the Required
Lenders or Collateral Agent hereunder).

7.9          Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lenders.

7.10        Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a Material Adverse Change, or permit any of its Subsidiaries to do so;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower
or any of its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.

7.11        Compliance with Anti‑Terrorism Laws.  Collateral Agent hereby
notifies Borrower and each of its Subsidiaries that pursuant to the requirements
of Anti‑Terrorism Laws, and Collateral Agent’s policies and practices,
Collateral Agent is required to obtain, verify and record certain information
and documentation that identifies Borrower and each of its Subsidiaries and
their principals, which information includes the name and address of Borrower
and each of its Subsidiaries and their principals and such other information
that will allow Collateral Agent to identify such party in accordance with
Anti‑Terrorism Laws.  Neither Borrower nor any of its Subsidiaries shall, nor
shall Borrower or any of its Subsidiaries permit any Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Borrower and each of its
Subsidiaries shall immediately notify Collateral Agent if Borrower or such
Subsidiary has knowledge that Borrower, or any Subsidiary or Affiliate of
Borrower, is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.  Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries, permit any Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti‑Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti‑Terrorism Law.

7.12        UK Subsidiary Assets.  Allow the cash and Cash Equivalent assets
held by the UK Subsidiary to exceed Two Million Dollars ($2,000,000.00) at any
given time.





17

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



8.            EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1          Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 9.1(a) hereof).  During the cure period, the failure to cure the payment
default is not an Event of Default (but no Credit Extension will be made during
the cure period);

8.2          Covenant Default.

(a)          Borrower or any of its Subsidiaries fails or neglects to perform
any obligation in Sections 6.2 (Financial Statements, Reports, Certificates),
6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.10
(Financial Covenant), 6.11 (Landlord Waivers; Bailee Waivers), 6.12
(Creation/Acquisition of Subsidiaries) or 6.13 (Further Assurances) or Borrower
violates any covenant in Section 7; or

(b)          Borrower, or any of its Subsidiaries, fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within twenty (20) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the twenty (20) day
period or cannot after diligent attempts by Borrower be cured within such twenty
(20) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional period (which additional period
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default (but no Credit Extensions shall be made during
such cure period).  Grace periods provided under this Section shall not apply,
among other things, to financial covenants or any other covenants set forth in
subsection (a) above;

8.3          Material Adverse Change.  A Material Adverse Change occurs;

8.4          Attachment; Levy; Restraint on Business.

(a)          (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or any of its Subsidiaries or of any entity under
control of Borrower or its Subsidiaries on deposit with any Lender or any
Lender’s Affiliate or any bank or other institution at which Borrower or any of
its Subsidiaries maintains a Collateral Account, or (ii) a notice of lien, levy,
or assessment is filed against Borrower or any of its Subsidiaries or their
respective assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and

(b)          (i) any material portion of Borrower’s or any of its Subsidiaries’
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any part of its business;

8.5          Insolvency.  (a) Borrower is or becomes insolvent or Borrower and
its Subsidiaries, taken as a whole, are or become Insolvent; (b) Borrower or any
of its Subsidiaries begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower or any of its Subsidiaries and not
dismissed or stayed within forty‑five (45) days (but no Credit Extensions shall
be made while Borrower or any Subsidiary is Insolvent and/or until any
Insolvency Proceeding is dismissed);





18

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



8.6          Other Agreements.  There is a default in any agreement to which
Borrower or any of its Subsidiaries is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00) or that could reasonably be
expected to have a Material Adverse Change; provided, however, that the Event of
Default under this Section 8.6 caused by the occurrence of a breach or default
under such other agreement shall be cured or waived for purposes of this
Agreement upon Collateral Agent receiving written notice from the party
asserting such breach or default of such cure or waiver of the breach or default
under such other agreement, if at the time of such cure or waiver under such
other agreement (x) Collateral Agent or any Lender has not declared an Event of
Default under this Agreement and/or exercised any rights with respect thereto;
(y) any such cure or waiver does not result in an Event of Default under any
other provision of this Agreement or any Loan Document; and (z) in connection
with any such cure or waiver under such other agreement, the terms of any
agreement with such third party are not modified or amended in any manner which
could in the good faith business judgment of Collateral Agent be materially less
advantageous to Borrower;

8.7          Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least Two
Hundred Fifty Thousand Dollars ($250,000.00) (not covered by independent third
party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower or any of its Subsidiaries and shall
remain unsatisfied, unvacated, or unstayed for a period of ten (10) days after
the entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);

8.8          Misrepresentations.  Borrower or any of its Subsidiaries or any
Person acting for Borrower or any of its Subsidiaries makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Collateral Agent and/or Lenders or to induce
Collateral Agent and/or the Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;

8.9          Subordinated Debt.  A default or breach occurs under any agreement
between Borrower or any of its Subsidiaries and any creditor of Borrower or any
of its Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such agreement;

8.10        Guaranty.  (a) Any Guaranty terminates or ceases for any reason to
be in full force and effect; (b) any Guarantor does not perform any obligation
or covenant under any Guaranty; (c) any circumstance described in Sections 8.3,
8.4, 8.5, 8.7, or 8.8 occurs with respect to any Guarantor, or (d) the
liquidation, winding up, or termination of existence of any Guarantor;

8.11        Governmental Approvals.  Any Governmental Approval shall have been
revoked, rescinded, suspended, modified in an adverse manner, or not renewed in
the ordinary course for a full term and such revocation, rescission, suspension,
modification or non‑renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

8.12        Lien Priority.  Any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien on any
of the Collateral purported to be secured thereby, subject to no prior or equal
Lien, other than Permitted Liens which are permitted to have priority in
accordance with the terms of this Agreement.

8.13        Delisting.  The shares of common stock of Borrower are delisted from
NASDAQ Stock Market because of failure to comply with continued listing
standards thereof or due to a voluntary delisting which results in such shares
not being listed on any other nationally recognized stock exchange in the United
States having listing standards at least as restrictive as the NASDAQ Stock
Market.





19

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



9.            RIGHTS AND REMEDIES

9.1          Rights and Remedies.

(a)          Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, and at the written direction of Required Lenders
shall, without notice or demand, do any or all of the following: (i) deliver
notice of the Event of Default to Borrower, (ii) by notice to Borrower declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations shall be immediately due and
payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).

(b)          Without limiting the rights of Collateral Agent and the Lenders set
forth in Section 9.1(a) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:

(i)           foreclose upon and/or sell or otherwise liquidate, the Collateral;

(ii)          apply to the Obligations any (a) balances and deposits of Borrower
that Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

(iii)         commence and prosecute an Insolvency Proceeding or consent to
Borrower commencing any Insolvency Proceeding.

(c)          Without limiting the rights of Collateral Agent and the Lenders set
forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

(i)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

(ii)          make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Collateral Agent requests
and make it available in a location as Collateral Agent reasonably
designates.  Collateral Agent may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants
Collateral Agent a license to enter and occupy any of its premises, without
charge, to exercise any of Collateral Agent’s rights or remedies;

(iii)         ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, and/or advertise for sale, the Collateral.  Collateral Agent is hereby
granted a non‑exclusive, royalty‑free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its





20

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



 

Subsidiaries’ rights under all licenses and all franchise agreements inure to
Collateral Agent, for the benefit of the Lenders;

(iv)         place a “hold” on any account maintained with Collateral Agent or
the Lenders and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v)          demand and receive possession of Borrower’s Books;

(vi)         appoint a receiver to seize, manage and realize any of the
Collateral, and such receiver shall have any right and authority as any
competent court will grant or authorize in accordance with any applicable law,
including any power or authority to manage the business of Borrower or any of
its Subsidiaries; and

(vii)        subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof.

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent
Circumstance.  As used in the immediately preceding sentence, “Exigent
Circumstance” means any event or circumstance that, in the reasonable judgment
of Collateral Agent, imminently threatens the ability of Collateral Agent to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower or any of its Subsidiaries
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage, or which, in the judgment of Collateral Agent, could reasonably be
expected to result in a material diminution in value of the Collateral.

9.2          Power of Attorney.  Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney‑in‑fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney‑in‑fact to sign Borrower’s or any of its Subsidiaries’ name on any
documents necessary to perfect or continue the perfection of Collateral Agent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations (other than inchoate indemnity obligations)
have been satisfied in full and Collateral Agent and the Lenders are under no
further obligation to make Credit Extensions hereunder.  Collateral Agent’s
foregoing appointment as Borrower’s or any of its Subsidiaries’ attorney in
fact, and all of Collateral Agent’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.

9.3          Protective Payments.  If Borrower or any of its Subsidiaries fail
to obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral.  Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or





21

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



making such payment at the time it is obtained or paid or within a reasonable
time thereafter.  No such payments by Collateral Agent are deemed an agreement
to make similar payments in the future or Collateral Agent’s waiver of any Event
of Default.

9.4          Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents.  Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.  In carrying
out the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided
otherwise.  Collateral Agent, or if applicable, each Lender, shall promptly
remit to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s portion of any Term Loan and the ratable distribution
of interest, fees and reimbursements paid or made by Borrower.  Notwithstanding
the foregoing, a Lender receiving a scheduled payment shall not be responsible
for determining whether the other Lenders also received their scheduled payment
on such date; provided, however, if it is later determined that a Lender
received more than its ratable share of scheduled payments made on any date or
dates, then such Lender shall remit to Collateral Agent or other Lenders such
sums as may be necessary to ensure the ratable payment of such scheduled
payments, as instructed by Collateral Agent.  If any payment or distribution of
any kind or character, whether in cash, properties or securities, shall be
received by a Lender in excess of its ratable share, then the portion of such
payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for and shall be promptly paid over to the
other Lender for application to the payments of amounts due on the other
Lenders’ claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
Collateral Agent and other Lenders for purposes of perfecting Collateral Agent’s
security interest therein.

9.5          Liability for Collateral.  So long as Collateral Agent and the
Lenders comply with reasonable banking practices regarding the safekeeping of
the Collateral in the possession or under the control of Collateral Agent and
the Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.

9.6          No Waiver; Remedies Cumulative.  Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by Collateral Agent and the Required Lenders
and then is only effective for the specific instance and purpose for which it is
given.  The rights and remedies of Collateral Agent and the Lenders under this
Agreement and the other Loan





22

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Documents are cumulative.  Collateral Agent and the Lenders have all rights and
remedies provided under the Code, any applicable law, by law, or in equity.  The
exercise by Collateral Agent or any Lender of one right or remedy is not an
election, and Collateral Agent’s or any Lender’s waiver of any Event of Default
is not a continuing waiver.  Collateral Agent’s or any Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

9.7          Demand Waiver.  Borrower waives, to the fullest extent permitted by
law, demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.

10.          NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand‑delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below.  Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 


TECHNOLOGIES, INC.

 

 

 


Email: kalijackson@aclaristx.com

 

If to Borrower:

ACLARIS THERAPEUTICS, INC.

CONFLUENCE DISCOVERY
TECHNOLOGIES, INC.

ACLARIS LIFE SCIENCES, INC.

640 Lee Road, Suite 200

Wayne, PA 19087

Attn: Kamil Ali-Jackson, Chief Legal Officer
Email: kalijackson@aclaristx.com

 

 

with a copy (which shall not constitute notice) to:

Cooley LLP

101 California Street,  5th Floor

San Francisco, CA 94111

Attn: Maricel Mojares-Moore

Fax:  (415) 693-2222

Email:mmoore@cooley.com

 

 

If to Collateral Agent:

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attention: Legal Department

Fax: (703) 519‑5225

Email: LegalDepartment@oxfordfinance.com

 

 

with a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Attn: Jonathan Bell

Fax: (617) 310‑6001

Email: bellj@gtlaw.com

 





23

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



11.          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan.  NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS
PROPERTY.  Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, first class,
registered or certified mail return receipt requested, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12.          GENERAL PROVISIONS

12.1        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not
transfer, pledge or assign this Agreement or any rights or obligations under it
without Collateral Agent’s and each Lender’s prior written consent (which may be
granted or withheld in Collateral Agent’s and each Lender’s discretion, subject
to Section 12.6).  The Lenders have the right, without the consent of or notice
to Borrower, to sell, transfer, assign, pledge, negotiate, or grant
participation in (any such sale, transfer, assignment, negotiation, or grant of
a participation, a “Lender Transfer”) all or any part of, or any interest in,
the Lenders’ obligations, rights, and benefits under this Agreement and the
other Loan Documents; provided,  however, that any such Lender Transfer (other
than a transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer in connection with (x) assignments by a Lender due to a
forced divestiture at the request of any regulatory agency; or (y) upon the
occurrence of a default, event of default or similar occurrence with respect to
a Lender’s own financing or securitization transactions) shall be permitted,
without Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a direct competitor of Borrower or a vulture hedge fund, each as
determined by Collateral Agent.





24

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



12.2        Indemnification.  Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s  gross negligence or willful misconduct.  Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct.

12.3        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.4        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.5        Correction of Loan Documents.  Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties.

12.6        Amendments in Writing; Integration.  (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:

(i)           no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment or
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;

(ii)          no such amendment, waiver or modification that would affect the
rights and duties of Collateral Agent shall be effective without Collateral
Agent’s written consent or signature;

(iii)         no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any Guarantor of all or any
portion of the





25

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Obligations or its guaranty obligations with respect thereto, except, in each
case with respect to this clause (D), as otherwise may be expressly permitted
under this Agreement or the other Loan Documents (including in connection with
any disposition permitted hereunder); (E) amend, waive or otherwise modify this
Section 12.6 or the definitions of the terms used in this Section 12.6 insofar
as the definitions affect the substance of this Section 12.6; (F) consent to the
assignment, delegation or other transfer by Borrower of any of its rights and
obligations under any Loan Document or release Borrower of its payment
obligations under any Loan Document, except, in each case with respect to this
clause (F), pursuant to a merger or consolidation permitted pursuant to this
Agreement; (G) amend any of the provisions of Section 9.4 or amend any of the
definitions of Pro Rata Share, Term Loan Commitment, Commitment Percentage or
that provide for the Lenders to receive their Pro Rata Shares of any fees,
payments, setoffs or proceeds of Collateral hereunder; (H) subordinate the Liens
granted in favor of Collateral Agent securing the Obligations; or (I) amend any
of the provisions of Section 12.10.  It is hereby understood and agreed that all
Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F),
(G) and (H) of the preceding sentence;

(iv)         the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Collateral Agent pursuant to which any Lender may agree to give its
consent in connection with any amendment, waiver or modification of the Loan
Documents only in the event of the unanimous agreement of all Lenders.

(b)          Other than as expressly provided for in Section 12.6(a)(i)‑(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

(c)          This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

12.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

12.8        Survival.  All covenants, representations and warranties made in
this Agreement continue in full force and effect until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  The obligation
of Borrower in Section 12.2 to indemnify each Lender and Collateral Agent, as
well as the confidentiality provisions in Section 12.9 below, shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.

12.9        Confidentiality.  In handling any confidential information of
Borrower, the Lenders and Collateral Agent shall exercise the same degree of
care that it exercises for their own proprietary information, but disclosure of
information may be made: (a) subject to the terms and conditions of this
Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or
in connection with a Lender’s own financing or securitization transactions and
upon the occurrence of a default, event of default or similar occurrence with
respect to such financing or securitization transaction; (b) to prospective
transferees (other than those identified in (a) above) or purchasers of any
interest in the Credit Extensions (provided, however, the Lenders and Collateral
Agent shall, except upon the occurrence and during the continuance of an Event
of Default, obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision or to similar confidentiality terms); (c) as required by
law, regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent reasonably considers appropriate in exercising remedies
under the Loan Documents; and (f) to third party service providers of the
Lenders and/or Collateral Agent so long as such service providers have executed
a confidentiality agreement with the Lenders and Collateral Agent





26

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



with terms no less restrictive than those contained herein. Confidential
information does not include information that either: (i) is in the public
domain or in the Lenders’ and/or Collateral Agent’s possession when disclosed to
the Lenders and/or Collateral Agent, or becomes part of the public domain after
disclosure to the Lenders and/or Collateral Agent through no fault of the
Lenders and/or Collateral Agent in breach of this Agreement; or (ii) is
disclosed to the Lenders and/or Collateral Agent by a third party, if the
Lenders and/or Collateral Agent does not know that the third party is prohibited
from disclosing the information.  Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.  The agreements provided under this Section 12.9 supersede
all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 12.9.

12.10      Right of Set Off.  Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11      Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments or Credit Extensions (which meetings
shall be conducted no more often than twice every twelve months unless an Event
of Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

12.12      Borrower Liability.  Either Borrower may, acting singly, request
Credit Extensions hereunder.  Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder.  Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
and (b) any right to require Collateral Agent or any Lender to: (i) proceed
against any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy.  Collateral Agent and or any Lender
may exercise or not exercise any right or remedy it has against any Borrower or
any security it holds (including the right to foreclose by judicial or
non‑judicial sale) without affecting any Borrower’s liability.  Notwithstanding
any other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Collateral
Agent and the Lenders under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other





27

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Collateral Agent and
the Lenders and such payment shall be promptly delivered to Collateral Agent for
application to the Obligations, whether matured or unmatured.

13.          DEFINITIONS

13.1        Definitions.  As used in this Agreement, the following terms have
the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition Event” is the acquisition by Borrower, before October 31, 2018, of
RHOFADE®, on such terms and conditions as are satisfactory to Collateral Agent
and Lenders in their discretion.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

 “Amortization Date” is November 1, 2021.

“Annual Projections” is defined in Section 6.2(a).

“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Approved Lender” is defined in Section 12.1.

“Basic Rate” is with respect to any Term Loan, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the greater of (a)
Eight and Thirty-Five Hundredths percent (8.35%) and (b) the sum of (i) thirty
(30) day U.S. LIBOR rate reported in The Wall Street Journal on the last
Business Day of the month that immediately precedes the month in which the
interest will accrue, plus (ii) Six and Twenty-Five





28

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Hundredths percent (6.25%).  If The Wall Street Journal (or another nationally
recognized rate reporting source acceptable to Collateral Agent) no longer
reports the U.S. LIBOR Rate or if such interest rate no longer exists or if The
Wall Street Journal no longer publishes the U.S. LIBOR Rate or ceases to exist,
Collateral Agent may in good faith select a replacement interest rate or
replacement publication, as the case may be.

“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent.  For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments.  Notwithstanding
the foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long‑term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security (each,
an “Auction Rate Security”).

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.





29

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number 5609,
maintained with Silicon Valley Bank.

“Domestic Subsidiary” is a Subsidiary that is an entity organized under the laws
of the United States or any territory thereof.





30

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



“Disbursement Letter” is that certain form attached hereto as Exhibit B.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral
Agent.  Notwithstanding the foregoing, (x) in connection with assignments by a
Lender due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party and (y) in connection with a Lender’s own financing or
securitization transactions, the restrictions set forth herein shall not apply
and Eligible Assignee shall mean any Person or party providing such financing or
formed to undertake such securitization transaction and any transferee of such
Person or party upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction;
provided that no such sale, transfer, pledge or assignment under this clause (y)
shall release such Lender from any of its obligations hereunder or substitute
any such Person or party for such Lender as a party hereto until Collateral
Agent shall have received and accepted an effective assignment agreement from
such Person or party in form satisfactory to Collateral Agent executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee as Collateral
Agent reasonably shall require.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Event of Default” is defined in Section 8.

“Excluded Accounts” means any (i) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s or its Subsidiaries employees, (ii) escrow accounts in which funds
have been deposited by Borrower (and are yet to be released) to meet its
obligations related to an acquisition by Borrower which has been consented to by
Collateral Agent and Required Lenders, and (iii) Collateral Accounts of any
Subsidiary that is not a Loan Party.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such funded Term Loan multiplied by the Final
Payment Percentage, payable to Lenders in accordance with their respective Pro
Rata Shares. For the avoidance of doubt, the calculation of any Final Payment
shall not include the principal amount prepaid in accordance with Section
2.2(d)(ii) if a Final Payment based on such principal amount was made at the
time of such prepayment.





31

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



“Final Payment Percentage” is Five and seventy-five hundredths percent (5.75%).

“First Draw Period” is the period commencing on the Effective Date and ending on
the earlier of (i) October 31, 2018 and (ii) the occurrence of an Event of
Default.

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self‑regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.





32

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



“Insolvent” means not Solvent.

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

(a)          its Copyrights, Trademarks and Patents;

(b)          any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know‑how, operating
manuals;

(c)          any and all source code;

(d)          any and all design rights which may be available to Borrower;

(e)          any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

 “Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Dr. Neal
Walker as of the Effective Date, and (ii) Chief Financial Officer, who is Frank
Ruffo as of the Effective Date.

“Lender” is any one of the Lenders.

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Party” is any Borrower or Guarantor.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, each Disbursement Letter, the UK Share Pledge, any
subordination agreements, any note, or notes or





33

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



guaranties executed by Borrower or any other Person, and any other present or
future agreement entered into by Borrower, any Guarantor or any other Person for
the benefit of the Lenders and Collateral Agent in connection with this
Agreement; all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.

“Maturity Date” is, for each Term Loan, October 1, 2023.

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents, or otherwise, and including interest accruing after
Insolvency Proceedings begin (whether or not allowed) and debts, liabilities, or
obligations of Borrower assigned to the Lenders and/or Collateral Agent, and the
performance of Borrower’s duties under the Loan Documents.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, (a) such Person’s formation
documents, as certified by the Secretary of State (or equivalent agency) of such
Person’s jurisdiction of organization on a date that is no earlier than thirty
(30) days prior to the Effective Date, and, (b) (x) if such Person is a
corporation, its bylaws in current form, (y) if such Person is a limited
liability company, its limited liability company agreement (or similar
agreement), and (z) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Parent” is defined in the Recitals.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on November 1, 2018.

“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.

“Permitted Dissolution” is defined in Section 6.1.

“Permitted Indebtedness” is:

(a)          Borrower’s Indebtedness to the Lenders and Collateral Agent under
this Agreement and the other Loan Documents;

(b)          Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s) (provided, however, the amount of such Indebtedness of
the UK Subsidiary to the Parent on the Effective Date that shall be deemed to be
Permitted Indebtedness pursuant to this clause (b) is only $578,000);





34

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(c)          Subordinated Debt;

(d)          unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(e)          Indebtedness consisting of capitalized lease obligations and
purchase money Indebtedness, in each case incurred by Borrower or any of its
Subsidiaries to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such person, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness does not exceed Five
Hundred Thousand Dollars ($500,000.00) at any time and (ii) the principal amount
of such Indebtedness does not exceed the lower of the cost or fair market value
of the property so acquired or built or of such repairs or improvements financed
with such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made); furthermore, notwithstanding anything to
the contrary herein and strictly for the purposes of this clause (e) of the
definition of Permitted Indebtedness and for no other purpose, any obligations
of a Person that are or would have been treated as operating leases for purposes
of GAAP prior to the issuance by the Financial Accounting Standards Board on
February 25, 2016 of an Accounting Standards Update (the “ASU”) shall continue
to be accounted for as operating leases for purposes of all financial
definitions, calculations and covenants for purpose of this Agreement (whether
or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations in accordance with GAAP;

(f)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of Borrower’s business;

(g)          Any obligations with respect to corporate credit cards or merchant
services for the account of Borrower or any Subsidiary in an aggregate amount
outstanding at any time not to exceed Seven Hundred Fifty Thousand Dollars
($750,000.00);

(h)          all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect Borrower or a
Subsidiary against fluctuation in interest rates, currency exchange rates or
commodity prices; provided the aggregate amount of Indebtedness under this
clause (h) may not exceed One Hundred Thousand Dollars ($100,000.00) at any
given time;

(i)           Indebtedness in respect of letters of credit, bank guarantees and
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations under (A) workers’
compensation, unemployment insurance and other social security laws and (B)
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature; provided the aggregate
amount of Indebtedness under this clause (i) may not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) at any given time;

(j)           Indebtedness constituting of Investments under clause (f) of the
definition of “Permitted Investments” but without duplication;

(k)          Indebtedness of a Person (other than Borrower or one of its
Subsidiaries which constituted a Subsidiary prior to the consummation of the
applicable merger referenced below) existing at the time such Person is merged
with or into Borrower or a Subsidiary or becomes a Subsidiary as a result of the
Acquisition Event; provided that (i) such Indebtedness was not, in any case,
incurred by such other Person in connection with, or in contemplation of, the
Acquisition Event, (ii) such merger or acquisition constitutes Acquisition
Event, and (iii) with respect to any such Person who becomes a Subsidiary, (A)
such Subsidiary is the only obligor in respect of such Indebtedness, and (B) to
the extent such Indebtedness is permitted to be secured by Collateral Agent and
Lenders in their discretion, only the assets of such Subsidiary secure such
Indebtedness;





35

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(l)           Indebtedness consisting of earn outs, obligations with respect to
purchase price adjustments, and other deferred payments of similar nature
arising under agreements entered into in connection with Acquisition Event;

(m)         Other unsecured Indebtedness not to exceed Five Hundred Thousand
Dollars ($500,000.00) in the aggregate at any time;

(n)          Parent guaranties of real estate leases and capital leases of
another Borrower; and

(o)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (n) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be.

“Permitted Investments” are:

(a)          Investments disclosed on the Perfection Certificate(s) and existing
on the Effective Date;

(b)          (i) Investments consisting of cash and Cash Equivalents, and
(ii) any other Investments permitted by Borrower’s investment policy, as amended
from time to time, provided that such investment policy (and any such amendment
thereto) has been approved in writing by Collateral Agent (and Collateral Agent
acknowledges the investment policy delivered on or prior to the Effective Date
is hereby approved);

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)          Investments consisting of deposit and securities accounts in which
Collateral Agent has a perfected security interest (other than Excluded Accounts
to the extent not required under Section 6.6) which Investments are in
accordance with the Borrower’s investment policy (and any such amendment
thereto) has been approved in writing by Collateral Agent;

(e)          Investments in connection with Transfers permitted by Section 7.1;

(f)           Investments (i) by Borrower or any Subsidiary in Subsidiaries that
are not Loan Parties not to exceed One Million Dollars ($1,000,000.00) in the
aggregate in any fiscal year; and (ii) by Borrower or any Subsidiary in or to
any Loan Party;

(g)          Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the
aggregate for (i) and (ii) in any fiscal year;

(h)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

(i)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (i)
shall not apply to Investments of Borrower in any Subsidiary;





36

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(j)           non-cash Investments in joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non-exclusive
licensing of technology and Intellectual Property, the development of technology
and Intellectual Property or the providing of technical support;

(k)          Investments constituting interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect Borrower or a Subsidiary against
fluctuation in interest rates, currency exchange rates or commodity prices;
provided, that the aggregate amount of Investments allowed under this clause (k)
shall not exceed One Hundred Thousand Dollars ($100,000.00) in any given fiscal
year;

(l)           Investments in joint ventures or strategic alliances in the
ordinary course of Borrower’s  business, provided that any cash Investments by
Borrower do not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the
aggregate in any fiscal year;

(m)         Acquisition Event;

(n)          Investments acquired after the date of this Agreement in connection
with Acquisition Event, to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation; and

(o)          other Investments not otherwise permitted herein provided that the
aggregate amount of all such Investments in any year shall not exceed Five
Hundred Thousand Dollars ($500,000.00).

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non‑exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms‑length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers ten (10) days’ prior written notice and a brief
summary of the terms of the proposed license to Collateral Agent and the Lenders
and delivers to Collateral Agent and the Lenders copies of the final executed
licensing documents in connection with the exclusive license promptly upon
consummation thereof, and (y) any such license could not result in a legal
transfer of title of the licensed property but may be exclusive in respects
other than territory and may be exclusive as to territory only as to discrete
geographical areas outside of the United States; and (iv) all upfront payments,
royalties, milestone payments or other proceeds arising from the licensing
agreement that are payable to Borrower or any of its Subsidiaries are paid to a
Deposit Account that is governed by a Control Agreement.

“Permitted Liens” are:

(a)          Liens existing on the Effective Date and disclosed on the
Perfection Certificates or arising under this Agreement and the other Loan
Documents;

(b)          Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c)          Liens securing Indebtedness permitted under clause (e) of the
definition of “Permitted Indebtedness,”  provided that (i) such Liens exist
prior to the acquisition of, or attach substantially simultaneous





37

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



with, or within ninety (90) days after the, acquisition, lease, repair,
improvement or construction of, such property financed or leased by such
Indebtedness and (ii) such Liens do not extend to any property of Borrower other
than the property (and proceeds thereof) acquired, leased or built, or the
improvements or repairs, financed by such Indebtedness;

(d)          Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000.00), and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e)          Liens to secure payment of workers’ compensation, employment
insurance, old‑age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(f)           leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non‑exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Collateral
Agent or any Lender a security interest therein;

(g)          banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

(h)          Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

(i)           Liens consisting of Permitted Licenses;

(j)           Liens consisting of deposits made in the ordinary course of
Borrower’s or a Subsidiary’s business, securing liabilities to secure the
performance of tenders, statutory obligations, surety, bid and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations; provided, however, the
aggregate amount of such deposits at any given time may not exceed Two Hundred
Fifty Thousand Dollars ($250,000.00);

(k)          easements, reservations, rights-of-way, restrictions, minor defects
or irregularities in title and other similar Liens affecting real property not
interfering in any material respect with the ordinary course of the business of
Borrower;

(l)           Liens or deposits to secure the performance of leases incurred in
the ordinary course of business and not representing an obligation for borrowed
money and Liens to secure tenant improvements, provided the lessor thereof has
executed a landlord consent in favor of, and in form and content reasonably
acceptable to Collateral Agent if required pursuant to Section 7.2; provided,
however, the sum of the aggregate amount of the Indebtedness secured by such
Liens and the aggregate amount of such deposits at any given time may not exceed
Two Hundred Fifty Thousand Dollars ($250,000.00); and

(m)         Liens in favor of customs and revenue authorities arising as a
matter of law, in the ordinary course of Borrower’s business, to secure payment
of customs duties in connection with the importation of





38

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



goods; provided, however, the aggregate amount of Indebtedness secured by such
Liens may not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) at any
given time.

 “Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

(i)           for a prepayment made on or after the Funding Date of such Term
Loan through and including the first anniversary of the Funding Date of such
Term Loan, three percent (3.00%) of the principal amount of such Term Loan
prepaid;

(ii)          for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, two percent (2.00%) of
the principal amount of the Term Loans prepaid; and

(iii)         for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan and prior to the Maturity
Date, one percent (1.00%) of the principal amount of the Term Loans prepaid.

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the President and Chief Executive Officer, or
Chief Financial Officer of Borrower acting alone.

“Second Draw Period” is the period commencing on the earliest date by which both
the Acquisition Event shall have occurred and the entire amount of Term A Loans
shall have been funded hereunder, and ending on the earlier of (i) March 31,
2019 and (ii) the occurrence of an Event of Default; provided, however, that the
Second





39

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Draw Period shall not commence if on the date of the occurrence of the
Acquisition Event an Event of Default has occurred and is continuing.

“Secured Promissory Note” is defined in Section 2.4.

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided that, in the event
Borrower, demonstrates to Collateral Agent’s reasonable satisfaction, that a
pledge of more than sixty five percent (65%) of the Shares of such Subsidiary
which is a Foreign Subsidiary, creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code, “Shares” shall
mean sixty‑five percent (65%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by Borrower or its
Subsidiary in such Foreign Subsidiary.

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance reasonably satisfactory to
Collateral Agent and the Lenders entered into between Collateral Agent,
Borrower, and/or any of its Subsidiaries, and the other creditor), on terms
reasonably acceptable to Collateral Agent and the Lenders.

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries (other than any joint
venture or strategic alliances).

“Term Loan” is defined in Section 2.2(a)(ii) hereof.

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.    “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower or the
applicable Subsidiary connected with and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.





40

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



“UK Share Pledge” is a share pledge agreement, under the laws of England and
Wales, with respect to the Shares of the UK Subsidiary, in such form and
substance as are satisfactory to Collateral Agent and Lenders

“UK Subsidiary” is Aclaris Therapeutics International Limited, a private limited
company existing under the laws of England and Wales.

[Balance of Page Intentionally Left Blank]

 

 



41

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

 

 

BORROWER:

 

 

 

ACLARIS THERAPEUTICS, INC.

 

 

 

 

 

By

/s/ Neal Walker

 

Name:

Neal Walker

 

Title:

President & Chief Executive Officer

 

 

 

 

 

CONFLUENCE DISCOVERY TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ Neal Walker

 

Name:

Neal Walker

 

Title:

President & Chief Executive Officer

 

 

 

 

 

ACLARIS LIFE SCIENCES, INC.

 

 

 

 

 

By

/s/ Neal Walker

 

Name:

Neal Walker

 

Title:

President

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By

/s/ Colette H. Featherly

 

Name:

Colette H. Featherly

 

Title:

Senior Vice President

 

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



SCHEDULE 1.1

 

Lenders and Commitments

 

 

Term A Loans

 

Lender

Term A Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$30,000,000.00

100.00%

TOTAL

$30,000,0000.00

100.00%

 

 

Term B Loans

 

Lender

Term B Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$35,000,000.00

100.00%

TOTAL

$35,000,0000.00

100.00%

 

 

Aggregate (all Term Loans)

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$65,000,000.00

100.00%

TOTAL

$65,000,000.00

100.00%

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property.  If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property; (ii) more than sixty
five percent (65%) of the Shares of a Foreign Subsidiary, if Borrower
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Subsidiary creates a present
and existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code; (iii) Excluded Accounts, and (iv) any license, contract or interest of
Borrower as a lessee under a lease, in each case if the granting of a Lien in
such license, contract or interest is prohibited by or would constitute a
default under the agreement governing such license, contract or interest (but
(A) only to the extent such prohibition is enforceable under applicable law and
(B) other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-408 or 9-409 (or any other Section) or Division 9
of the Code); provided that upon the termination, lapsing or expiration of any
such prohibition, such license, contract or interest, as applicable, shall
automatically be subject to the security interest granted in favor of Collateral
Agent hereunder and become part of the “Collateral”.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT B

 

Form of Disbursement Letter

 

[see attached]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



DISBURSEMENT LETTER

 

[DATE]

The undersigned, being the duly elected and
acting                                          of ACLARIS THERAPEUTICS, INC., a
Delaware corporation (“Parent”) with offices located at 640 Lee Road, Suite 200,
Wayne, PA 19087, CONFLUENCE DISCOVERY TECHNOLOGIES, INC., a Delaware corporation
with offices located at 4320 Forest Park Avenue, Suite 303, St. Louis, MO 63108
(“CDT”) and ACLARIS LIFE SCIENCES, INC., a Delaware corporation with offices
located at 4320 Forest Park Avenue, Suite 303, St. Louis, MO 63108 (“ALS”)
(Parent, CDT and ALS, individually and collectively, jointly and severally,
“Borrower”), does hereby certify to OXFORD FINANCE LLC  (“Oxford” and “Lender”),
as collateral agent (the “Collateral Agent”) in connection with that certain
Loan and Security Agreement dated as of October 15, 2018, by and among Borrower,
Collateral Agent and the Lenders from time to time party thereto (the “Loan
Agreement”; with other capitalized terms used below having the meanings ascribed
thereto in the Loan Agreement) that:

1.            The representations and warranties made by Borrower in Section 5
of the Loan Agreement and in the other Loan Documents are true and correct in
all material respects as of the date hereof; provided, that those
representations and warranties expressly referring to a specific date shall be
true and correct in all material respects as of such date.

2.            No event or condition has occurred that would constitute an Event
of Default under the Loan Agreement or any other Loan Document.

3.            Borrower is in compliance with the covenants and requirements
contained in Sections 4, 6 and 7 of the Loan Agreement.

4.            All conditions referred to in Section 3 of the Loan Agreement to
the making of the Loan to be made on or about the date hereof have been
satisfied or waived by Collateral Agent.

5.            No Material Adverse Change has occurred.

6.            The undersigned is a Responsible Officer.

[Balance of Page Intentionally Left Blank]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



7.            The proceeds of the Term [A][B] Loan shall be disbursed as
follows:

 

 

 

Disbursement from Oxford:

    

 

Loan Amount

 

$_______________

Plus:

 

 

—Deposit Received

 

$__________

 

 

 

Less:

 

 

—Facility Fee

 

($_________)

[—Interim Interest

 

($_________)]

—Lender’s Legal Fees

 

($________)*

 

 

 

Net Proceeds due from Oxford:

 

$_______________

 

 

 

TOTAL TERM LOAN NET PROCEEDS FROM LENDERS

 

$_______________

 

 

 

 

8.            The Term [A][B] Loan shall amortize in accordance with the
Amortization Table attached hereto.

9.            The aggregate net proceeds of the Term [A][B] Loans shall be
transferred to the Designated Deposit Account as follows:

Account Name:

[ACLARIS THERAPEUTICS, INC.]

Bank Name:

[_____]

Bank Address:

[__________]

Account Number:

____________________________________

ABA Number:

[____________]

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

*   Legal fees and costs are through the Effective Date.  Post‑closing legal
fees and costs, payable after the Effective Date, to be invoiced and paid
post‑closing.





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Dated as of the date first set forth above.

BORROWER:

 

 

 

ACLARIS THERAPEUTICS, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CONFLUENCE DISCOVERY TECHNOLOGIES, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACLARIS LIFE SCIENCES, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



AMORTIZATION TABLE

(Term [A][B] Loan)

[see attached]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT C

 

Compliance Certificate

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender

FROM:

ACLARIS THERAPEUTICS, INC., on behalf of itself and all Borrowers

 

The undersigned authorized officer (“Officer”) of ACLARIS THERAPEUTICS, INC., on
behalf of itself and all Borrowers hereby certifies that in accordance with the
terms and conditions of the Loan and Security Agreement by and among Borrower,
Collateral Agent, and the Lenders from time to time party thereto (the “Loan
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Loan Agreement),

(a)          Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below;

(b)          There are no Events of Default, except as noted below;

(c)          Except as noted below, all representations and warranties of
Borrower stated in the Loan Documents are true and correct in all material
respects on this date and for the period described in (a), above; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true and correct in all material respects as of such date.

(d)          Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and material local taxes,
assessments, deposits and contributions (i.e. local taxes, assessments, deposits
and contributions in an aggregate amount of $50,000 or more) owed by Borrower,
or Subsidiary, except as otherwise permitted pursuant to the terms of
Section 5.8 of the Loan Agreement;

(e)          No Liens have been levied or claims made against Borrower or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

Attached are the required documents, if any, supporting our
certification(s).  The Officer, on behalf of Borrower, further certifies that
the attached financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes
and except, in the case of unaudited financial statements, for the absence of
footnotes and subject to year‑end audit adjustments as to the interim financial
statements, which unaudited financial statements are considered to be in draft
form and subject to adjustment in accordance with Section 5.4 of the Loan
Agreement.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reporting Covenant

 

Requirement

 

Actual

 

Complies

1)

    

Financial statements

    

Monthly within 30 days

    

 

    

Yes

    

No

    

N/A

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

Annual (CPA Audited) statements

 

Within 120 days after FYE

 

 

 

Yes

 

No

 

N/A

3)

 

Annual Financial Projections/Budget (prepared on a monthly basis)

 

Annually (within 60 days of FYE), and when revised

 

 

 

Yes

 

No

 

N/A

4)

 

A/R & A/P agings

 

If applicable

 

 

 

Yes

 

No

 

N/A

5)

 

8‑K, 10‑K and 10‑Q Filings

 

If applicable, within 5 Business Days of filing

 

 

 

Yes

 

No

 

N/A

6)

 

Compliance Certificate

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

7)

 

IP Report of material adverse changes

 

When required

 

 

 

Yes

 

No

 

N/A

8)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$________

 

Yes

 

No

 

N/A

9)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$________

 

Yes

 

No

 

N/A

10)

 

[***] product revenues

 

 

 

$________

 

Yes

 

No

 

N/A

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

Institution Name

Account Number

New Account?

Account Control Agreement in place?

1)

 

 

Yes

No

Yes

No

2)

 

 

Yes

No

Yes

No

3)

 

 

Yes

No

Yes

No

4)

 

 

Yes

No

Yes

No

 

Financial Covenants

 

 

Covenant

Requirement

Actual

Compliance

1)

[***] product revenues

[$_____________]

[$________]

Yes

No

 

Other Matters

 

1)

Have there been any changes in management since the last Compliance Certificate?

Yes

No

 

 

 

 

2)

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

Yes

No

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



3)

Have there been any new or pending claims or causes of action against Borrower
that involve more than Five Hundred Thousand Dollars ($500,000.00)?

Yes

No

 

 

 

 

4)

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

 

 

 

 

 

ACLARIS THERAPEUTICS, INC., on behalf of itself and all Borrowers

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

Date:

 

 

 

LENDER USE ONLY

    

 

 

 

 

 

 

Received by:

 

 

Date:

 

 

Verified by:

 

 

Date:

 

 

 

 

 

 

Compliance Status:

Yes

No

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT D

 

Form of Secured Promissory Note

[see attached]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



SECURED PROMISSORY NOTE

(Term [A][B] Loan)

 

 

$____________________

Dated:  [DATE]

 

 

 

FOR VALUE RECEIVED, the undersigned, ACLARIS THERAPEUTICS, INC., a Delaware
corporation (“Parent”) with offices located at 640 Lee Road, Suite 200, Wayne,
PA 19087, CONFLUENCE DISCOVERY TECHNOLOGIES, INC., a Delaware corporation with
offices located at 4320 Forest Park Avenue, Suite 303, St. Louis, MO 63108
(“CDT”) and ACLARIS LIFE SCIENCES, INC., a Delaware corporation with offices
located at 4320 Forest Park Avenue, Suite 303, St. Louis, MO 63108 (“ALS”)
(Parent, CDT and ALS, individually and collectively, jointly and severally,
“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC (“Lender”)
the principal amount of [___________] MILLION DOLLARS ($______________) or such
lesser amount as shall equal the outstanding principal balance of the Term
[A][B] Loan made to Borrower by Lender, plus interest on the aggregate unpaid
principal amount of such Term [A][B] Loan, at the rates and in accordance with
the terms of the Loan and Security Agreement dated October 15, 2018 by and among
Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”).  If not sooner paid, the
entire principal amount and all accrued and unpaid interest hereunder shall be
due and payable on the Maturity Date as set forth in the Loan Agreement.  Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”).  The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

 

BORROWER:

 

 

 

ACLARIS THERAPEUTICS, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CONFLUENCE DISCOVERY TECHNOLOGIES, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACLARIS LIFE SCIENCES, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

    

Principal
Amount

    

Interest Rate

    

Scheduled
Payment Amount

    

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



CORPORATE BORROWING CERTIFICATE

 

BORROWER:

[BORROWER]

DATE: [DATE]

LENDER:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

 

 

 

 

I hereby certify as follows, as of the date set forth above:

1.            I am the Secretary, Assistant Secretary or other officer of
Borrower.  My title is as set forth below.

2.            Borrower’s exact legal name is set forth above.  Borrower is a
[BORROWER ORGANIZATION] existing under the laws of the State of [BORROWER
STATE].

3.            Attached hereto as Exhibit A and Exhibit B, respectively, are
true, correct and complete copies of (i) Borrower’s Articles/Certificate of
Incorporation (including amendments), as filed with the Secretary of State of
the state in which Borrower is incorporated as set forth in paragraph 2 above;
and (ii) Borrower’s Bylaws.  Neither such Articles/Certificate of Incorporation
nor such Bylaws have been amended, annulled, rescinded, revoked or supplemented,
and such Articles/Certificate of Incorporation and such Bylaws remain in full
force and effect as of the date hereof.

4.            The following resolutions were duly and validly adopted by
Borrower’s Board of Directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate
action).  Such resolutions are in full force and effect as of the date hereof
and have not been in any way modified, repealed, rescinded, amended or revoked,
and the Lenders may rely on them until each Lender receives written notice of
revocation from Borrower.

[Balance of Page Intentionally Left Blank]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

 

 

Name

Title

Signature

Authorized to
Add or Remove
Signatories







□







□







□







□

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from the Lenders.

Execute Loan Documents.  Execute any loan documents any Lender requires.

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

[Balance of Page Intentionally Left Blank]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



5.            The persons listed above are Borrower’s officers or employees with
their titles and signatures shown next to their names.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as

[print title]

of the date set forth above.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Articles/Certificate of Incorporation (including amendments)

[see attached]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT B

 

Bylaws

[see attached]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



 

 

DEBTOR:

[BORROWER] 

SECURED PARTY:

OXFORD FINANCE LLC,  

 

as Collateral Agent

 

EXHIBIT A TO UCC FINANCING STATEMENT

Description of Collateral

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property.  If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property; (ii) more than sixty
five percent (65%) of the Shares of a Foreign Subsidiary, if Borrower
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Subsidiary creates a present
and existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code; (iii) Excluded Accounts, and (iv) any license, contract or interest of
Borrower as a lessee under a lease, in each case if the granting of a Lien in
such license, contract or interest is prohibited by or would constitute a
default under the agreement governing such license, contract or interest (but
(A) only to the extent such prohibition is enforceable under applicable law and
(B) other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-408 or 9-409 (or any other Section) or Division 9
of the Code); provided that upon the termination, lapsing or expiration of any
such prohibition, such license, contract or interest, as applicable, shall
automatically be subject to the security interest granted in favor of Collateral
Agent hereunder and become part of the “Collateral”.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).

 

 



Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of January 28, 2019 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 to
the Loan Agreement (as defined below) or otherwise a party thereto from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), and ACLARIS THERAPEUTICS, INC., a Delaware
corporation (“Parent”) with offices located at 640 Lee Road, Suite 200, Wayne,
PA 19087, Confluence Discovery Technologies, Inc., a Delaware corporation with
offices located at 4320 Forest Park Avenue, Suite 303, St. Louis, MO 63108
(“CDT”) and ACLARIS LIFE SCIENCES, INC., a Delaware corporation with offices
located at 4320 Forest Park Avenue, Suite 303, St. Louis, MO 63108 (“ALS”)
(Parent, CDT and ALS, individually and collectively, jointly and severally,
“Borrower”).

WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of October 15, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lenders have provided to Borrower certain loans in accordance
with the terms and conditions thereof; and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement and the Disbursement Letters entered into
pursuant to the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

1.     Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

2.     Section 13.1 of the Loan Agreement is hereby amended by amending and
restating the following definition therein as follows:

 

“Excluded Accounts” means any (i) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s or its Subsidiaries employees, (ii) escrow accounts in which funds
have been deposited by Borrower (and are yet to be released) to meet its
obligations related to an acquisition by Borrower which has been consented to by
Collateral Agent and Required Lenders, (iii) LC Account and (iv) Collateral
Accounts of any Subsidiary that is not a Loan Party.

 

3.     Section 13.1 of the Loan Agreement is hereby further amended by adding
the following definition thereto in alphabetical order:

 

“LC Account” means an account maintained by Borrower exclusively for the
purposes of securing Indebtedness permitted under clause (i) of the definition
of “Permitted Indebtedness” and identified by Borrower to Collateral Agent as
such in the Perfection Certificate(s); provided, however, the aggregate balance
in such account may not exceed at any time the amount of Indebtedness then
outstanding that is permitted under clause (i) of the definition of “Permitted
Indebtedness.”

 

 



Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



4.     Section 13.1 of the Loan Agreement is hereby further amended by amending
and restating clause (i) of the definition of “Permitted Indebtedness” therein
as follows:

 

(i)           Indebtedness in respect of letters of credit, bank guarantees and
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations under (A) workers’
compensation, unemployment insurance and other social security laws and (B)
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature; provided the aggregate
amount of Indebtedness under this clause (i) may not exceed One Million Four
Hundred Thousand Dollars ($1,500,000.00) at any given time;

 

5.     Section 13.1 of the Loan Agreement is hereby further amended by amending
the definition of “Permitted Liens” by removing “and” at the end of clause (l)
thereof, replacing “.” at the end of clause (m) thereof with “; and” and adding
the following clause (n) thereto:

 

(n) Liens on LC Account securing Indebtedness permitted under clause (i) of the
definition of “Permitted Indebtedness.”

 

6.     Limitation of Amendment.

 

a.     The amendments set forth above are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to (a)
be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right, remedy or
obligation which Lenders or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby.

 

b.     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, are hereby ratified and
confirmed and shall remain in full force and effect.

 

7.     To induce Collateral Agent and Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and Lenders as
follows:

 

a.     Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

b.     Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

c.     The organizational documents of Borrower delivered to Collateral Agent on
the Effective Date, and updated pursuant to subsequent deliveries by or on
behalf of the Borrower to the Collateral Agent, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

 

d.     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not contravene (i) any material law or regulation binding
on or affecting Borrower, (ii) any material contractual





2

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



restriction with a Person binding on Borrower, (iii) any material order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (iv) the
organizational documents of Borrower;

 

e.     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

f.     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

8.     Except as expressly set forth herein, the Loan Agreement shall continue
in full force and effect without alteration or amendment.  This Amendment and
the Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.

 

9.     The Borrower hereby remises, releases, acquits, satisfies and forever
discharges the Lenders and Collateral Agent, their agents, employees, officers,
directors, predecessors, attorneys and all others acting or purporting to act on
behalf of or at the direction of the Lenders and Collateral Agent (“Releasees”),
of and from any and all manner of actions, causes of action, suit, debts,
accounts, covenants, contracts, controversies, agreements, variances, damages,
judgments, claims and demands whatsoever, in law or in equity, which any of such
parties ever had, now has or, to the extent arising from or in connection with
any act, omission or state of facts taken or existing on or prior to the date
hereof, may have after the date hereof against the Releasees, for, upon or by
reason of any matter, cause or thing whatsoever relating to or arising out of
the Loan Agreement or the other Loan Documents on or prior to the date hereof
and through the date hereof.  Without limiting the generality of the foregoing,
the Borrower waives and affirmatively agrees not to allege or otherwise pursue
any defenses, affirmative defenses, counterclaims, claims, causes of action,
setoffs or other rights they do, shall or may have as of the date hereof,
including the rights to contest: (a) the right of Collateral Agent and each
Lender to exercise its rights and remedies described in the Loan Documents; (b)
any provision of this Amendment or the Loan Documents; or (c) any conduct of the
Lenders or other Releasees relating to or arising out of the Loan Agreement or
the other Loan Documents on or prior to the date hereof.

 

10.   This Amendment shall be deemed effective as of the Amendment Date upon (a)
the due execution and delivery to Collateral Agent of this Amendment by each
party hereto and (b) Borrower’s payment of all Lenders’ Expenses incurred
through the date hereof, which may be debited (or ACH’d) from the Designated
Deposit Account in accordance with Section 2.3(d) of the Loan Agreement.

 

11.   This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.

 

12.   This Amendment and the rights and obligations of the parties hereto shall
be governed by and construed in accordance with the laws of the State of New
York.

 

[Balance of Page Intentionally Left Blank]

 

 



3

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

 

 

 

BORROWER:

 

 

 

ACLARIS THERAPEUTICS, INC.

 

 

 

 

 

By

/s/ Neal Walker

 

Name:

Neal Walker

 

Title:

President & CEO

 

 

 

 

 

CONFLUENCE DISCOVERY TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ Neal Walker

 

Name:

Neal Walker

 

Title:

President & CEO

 

 

 

 

 

ACLARIS LIFE SCIENCES, INC.

 

 

 

 

 

By

/s/ Neal Walker

 

Name:

Neal Walker

 

Title:

President

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By

/s/ Colette H. Featherly

 

Name:

Colette H. Featherly

 

Title:

Senior Vice President

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------